        Case 1:19-cv-01270-DAD-SAB Document 30 Filed 07/10/20 Page 1 of 2



1
2
3
4
5
6
7
8                                   UNITED STATES DISTRICT COURT

9                                 EASTERN DISTRICT OF CALIFORNIA

10
11   GUILLERMO TRUJILLO CRUZ,                         )   Case No. 1:19-cv-01270-DAD-SAB (PC)
                                                      )
12                  Plaintiff,                        )
                                                      )   ORDER GRANTING PLAINTIFF’S REQUEST
13          v.                                        )   FOR A COURTESY COPY OF THE COMPLAINT
                                                          FILED IN THIS ACTION
14                                                    )
     L. GONZALEZ,
                                                      )   [ECF No. 29]
15                  Defendant.                        )
                                                      )
16                                                    )

17          On June 8, 2020, the instant action civil rights action filed by Plaintiff Guillermo Trujillo Cruz

18   pursuant to 42 U.S.C. § 1983, was dismissed and judgment was entered. (ECF Nos. 23, 24.)

19          Plaintiff filed a notice of appeal on June 18, 2020. (ECF No. 25.)

20          Currently before the Court is Plaintiff’s motion for a copy of his complaint submitted in this

21   action, filed July 9, 2020. Plaintiff requests a copy of his complaint to properly file his appeal and

22   contends that his legal property was destroyed upon his arrival at North Kern State Prison.

23          Plaintiff is advised that he is not entitled to free copies from the court. The Clerk charges $.50

24   per page for copies of documents. See 28 U.S.C. § 1914(a). Copies of up to twenty pages may be

25   made by the Clerk's Office at this court upon written request and prepayment of the copy fees. Under

26   28 U.S.C. § 2250, the Clerk is not required to furnish copies without cost to an indigent petitioner

27   except by order of the judge. To request copies of his Complaint at this juncture, Plaintiff must submit

28   a request in writing to the Clerk, a large self-addressed envelope affixed with sufficient postage, and

                                                          1
       Case 1:19-cv-01270-DAD-SAB Document 30 Filed 07/10/20 Page 2 of 2



1    prepayment of copy costs to the Clerk. Nonetheless, the Court will make a one-time exception and

2    provide Plaintiff a courtesy copy of the complaint filed in this action. However, any future requests

3    for copies of documents may be summarily denied.

4             Accordingly, it is HEREBY ORDERED that the Clerk of Court shall send Plaintiff a courtesy

5    copy of the complaint filed in this action on September 9, 2019 (ECF No. 1.)

6
7
8    IT IS SO ORDERED.

9    Dated:     July 10, 2020
10                                                     UNITED STATES MAGISTRATE JUDGE

11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                        2
